Title: From Thomas Jefferson to Charles Dick, 7 February 1781
From: Jefferson, Thomas
To: Dick, Charles



Sir
Richmond Febry. 7th. 1781.

I was willing to hope from your letter to me that you would still consent to conduct the gun factory at Fredericksburg; in the hurry  of business while you were here I omitted to ask you particularly, for which reason I think myself obliged to send you the inclosed resolution, and inform you that the Executive have reappointed you to that business and hope your continuance in it. Colo. Lewis’s state of health we understand has induced him to decline the further care of it.
I am with much esteem, &c &c &c,

T.J.

